Name: High Authority: Decision No 5-65 of 17 March 1965 on the barring by time of claims in respect of levies provided for in Articles 49 and 50 of the Treaty
 Type: Decision_ENTSCHEID
 Subject Matter: civil law;  EU finance;  justice;  executive power and public service
 Date Published: 1965-03-22

 Avis juridique important|31965S0005High Authority: Decision No 5-65 of 17 March 1965 on the barring by time of claims in respect of levies provided for in Articles 49 and 50 of the Treaty Official Journal 046 , 22/03/1965 P. 0695 - 0696 Finnish special edition: Chapter 1 Volume 1 P. 0026 Swedish special edition: Chapter 1 Volume 1 P. 0026 Danish special edition: Series I Chapter 1965-1966 P. 0033 English special edition: Series I Chapter 1965-1966 P. 0038 Greek special edition: Chapter 01 Volume 1 P. 0093 Spanish special edition: Chapter 01 Volume 1 P. 0103 Portuguese special edition Chapter 01 Volume 1 P. 0103 DECISION No 5-65 of 17 March 1965 on the barring by time of claims in respect of levies provided for in Articles 49 and 50 of the Treaty THE HIGH AUTHORITY, Having regard to Articles 49 and 50 of the Treaty; Having regard to Decision No 2-52 of 23 December 1952 determining the mode of assessment and collection of the levies provided for in Articles 49 and 50 of the Treaty (Official Journal of the ECSC of 30 December 1952, p. 3), as amended and supplemented by Decision No 30-54 of 25 June 1954 (Official Journal of the ECSC of 1 August 1954, p. 469), Decision No 31-55 of 19 November 1955 (Official Journal of the ECSC of 28 November 1955, p. 906), Decisions Nos 4-59 and 5-59 of 21 January 1959 (Official Journal of the European Communities of 27 January 1959, pp. 108 and 109); Whereas the procedure by which the levy payer is released from his debt to the public authorities when the claim is extinguished on expiry of a period of limitation is based on principles of law common to the Member States and is provided in the legislation on public finance of those States ; whereas this mode of release should be introduced for levies on production; Whereas the principles underlying the barring of claims by time justify, as regards levies on production, the application of the grounds for discontinuance and suspension provided for in this Decision; Whereas it appears both reasonable and equitable that the period of limitation, which taking into account the needs of the High Authority is fixed at three years, should be extended to six years in all cases where the party by whom the levy is payable has omitted to declare its production or has wilfully or through negligence made declarations which are incomplete or inaccurate; After consulting the Council of Ministers; DECIDES: Article 1Claims of the High Authority in respect of levies on production shall be barred after a period of three years. However, in the absence of declarations of production or in the event of incomplete or inaccurate declarations being made wilfully or through negligence, the period of limitation shall be six years. The effect of expiry of the period of limitation shall be that the claim is extinguished. Article 2The period of limitation shall run from the first day of July following the month during which payment of the levy falls due. Article 3 1. The period of limitation shall be discontinued: - by the dispatch, by registered post with acknowledgement of receipt, of a letter - formally requiring the undertaking within a specified time limit either to declare its production or to correct declarations previously made, or to pay the amounts declared or fixed by due authority, - notifying the undertaking of the High Authority's intention to carry out verification, - informing the undertaking that the High Authority accords it a time limit for payment; - by the service on the undertaking of an enforceable decision of a court relating to levies or by any other measure of execution against the undertaking pursuant to such a decision; - by the undertaking renouncing such part of the period of limitation as has already run; - by an acknowledgement of the debt on the part of the undertaking. 2. Where the period of limitation is discontinued, a new period of limitation shall begin to run from the first day of July following the act which has discontinued the period. Article 4If it has not been possible during the last six months of the period of limitation to pursue recovery of a debt in respect of a levy by reason of force majeure or of an impossibility arising on legal grounds, the running of the period of limitation shall be suspended until the end of the day on which the obstacle to recovery ceases to have effect. Article 5The provisions of this Decision shall apply to all sums due in respect of levies on production by way of principal, increases for delay in payment, and interest. Article 6This Decision shall be published in the Official Journal of the European Communities. It shall enter into force on 1 April 1965. This Decision was considered and adopted by the High Authority at its meeting on 17 March 1965. For the High Authority The President Dino DEL BO